36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vernon L. QUINN, Plaintiff Appellant,andMichael REDFERN, Plaintiff,v.Frank MCGUIRT, as Sheriff of the County of Union;  JoeMoore, Chief Deputy;  Lieutenant Simpson, as JailAdministrator of the County of Union;  Allen Burns,Sergeant;  as Watch Commander of the Department;  LARRYKennedy;  Perry Caskey;  Officer Crook;  Kevin Helms, andother Deputy Sheriffs and/or Detention Officers assigned tothe Union County Jail, on behalf of themselves and allothers similarly situated;  John Doe, Doctor;  as physicianemployed by the County of Union and assigned to the UnionCounty Jail;  Flora Kimbell, Ms., as nurse employed by theUnion County Sheriff's Department and assigned to the UnionCounty Jail, on behalf of herself and all others similarlysituated;  Walt Perry;  Leroy J. Pittman, III;  ParkerMills;  Susan Baucom;  Larry E. Harrington, as members ofthe Union County Board of Commissioners as funding sourceand supervisors of the Union County Jail;  V. LEE Bounds;Monroe Waters;  Gregg Stahl;  Dan Stewart;  Jerry Hodnett;Lola Denning;  Joe Hamilton;  John Patseavouras;  LouColombo, as members of the North Carolina Board ofCorrections, also as funding source and supervisors of theUnion County Jail, Defendants Appellees.
No. 94-6435.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Sept. 27, 1994.

Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Vernon L. Quinn, Appellant Pro Se.
Henry Ligon Bundy, Donald C. Perry, PERRY & BUNDY, Monroe, North Carolina, for Appellees.
AFFIRMED.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Quinn v. McGuirt, No. CA-92-422-3-MU (W.D.N.C. Apr. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED